This is an Allowance for serial number 16/820851. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7, and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose wherein the hole-free mounting component comprises: a connecting base with a rear end surface, a front end surface, and a periphery, wherein the rear end surface is inwardly provided with an accommodation cavity, the front end surface is inwardly provided with a mounting hole communicated with the accommodation cavity, and the periphery has a plurality of convex ridges extending along the length direction for insertion into the first connecting chamber; a telescopic tube comprising a periphery, a front end and a rear end, wherein the periphery has external threads and the front end stretches into the accommodation cavity; an elastic element accommodated in the accommodation cavity comprising two ends and an inner bottom surface, wherein the two ends abutting against the front end of the telescopic tube and the inner bottom surface of the accommodation cavity separately; a locking ring of an annular shape, wherein the locking ring sheathes the periphery of the telescopic tube and comprises a central hole with an inner side wall, the inner sidewall of a central through hole of the locking ring is provided with internal threads meshed with the external threads; and a mounting plate connected to the rear end of the telescopic tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631